Case 9:19-cv-81160-RS Document 544-1 Entered on FLSD Docket 06/02/2020 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     CASE NO: 9:19-cv-81160-RS

    APPLE INC.,

            Plaintiff,
    v.

    CORELLIUM, LLC,
        Defendant.

    __________________________________/

           DECLARATION OF DAVID L. HECHT IN SUPPORT OF DEFENDANT
         CORELLIUM,LLC’S REPLY IN SUPPORT OF ITS DAUBERT MOTION TO
             PRECLUDE CERTAIN TESTIMONY OF DR. JASON NIEH AND
                   INCORPORATED MEMORANDUM OF LAW

           I, David L. Hecht, am an attorney admitted pro hac vice and am counsel for Defendant

   Corellium, LLC. I have personal knowledge of the facts contained herein, and could competently

   testify to these facts if called as a witness.

           1. Attached as Exhibit 1 is a true and correct copy of excerpted portions of the

   transcript of the deposition of Dr. Jason Nieh taken in this matter.

   I declare under penalty of perjury that the foregoing is true and correct.

   Dated: May 2, 2020                                            /s/ David L. Hecht
                                                                 David L. Hecht
